Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 1 of 10 PageID #: 275



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 LARRY W. ASHWORTH                                 CASE NO. 2:20-CV-00053

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 INTERNATIONAL PAPER CO., ET AL.                   MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

        Before the court is a Motion to Dismiss [doc. 32] and Motion for More Definite

 Statement [id.] filed by defendant International Paper Company, in response to the putative

 class action brought by plaintiff Larry W. Ashworth. The motion is regarded as unopposed.

                                              I.
                                       BACKGROUND

        This action arises from claims of land contamination by plaintiff Larry Ashworth,

 who asserts that his property has been damaged by toxic waste from former creosote plants

 in Beauregard Parish, Louisiana. Doc. 1. Specifically, Mr. Ashworth identifies the

 International Paper Company (“International Paper”) site (Parcel A) and the American

 Creosote site (Parcel B). Id. at ¶¶ 6–10. He asserts that creosoting operations ceased on

 Parcel A in 1989 and on Parcel B in 1963. Id.

        Mr. Ashworth alleges that he first became aware of the contamination less than one

 year before filing this suit, when he witnessed “dark colored thick liquid coming from the

 ground” after extracting a tree stump. Id. at ¶ 25. He brings claims for damages and

 injunctive relief based on theories of negligence (Count I), strict liability (Count II), and
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 2 of 10 PageID #: 276



 continuing nuisance and trespass (Count III). He asserts that he is also entitled to punitive

 damages under former Louisiana Civil Code Article 2315.3 (Count IV).

        As defendants Mr. Ashworth names various corporations as owners/operators of the

 creosote plants, or successors to same. Among these is International Paper, which now

 moves for dismissal of all claims under Federal Rule of Civil Procedure 12(b)(6) and/or a

 more definite statement under Rule 12(e). Doc. 32. To this end it argues that (1) plaintiff

 fails to allege facts supporting his assumption that the contaminant on his property is

 creosote from International Paper’s plant; (2) plaintiff cannot prevail under a theory of

 strict liability, nuisance, or continuing trespass; and (3) plaintiff should be ordered to refine

 his conclusory allegations. Doc. 32, att. 1.

        The court has already dismissed the strict liability, nuisance, and continuing trespass

 claims against codefendant BNSF Railway Company (“BNSF”) on an unopposed motion

 to dismiss, based on similar arguments to the ones now asserted by International Paper.

 Doc. 25. Mr. Ashworth has failed to respond to International Paper’s motion and his time

 for doing so has passed. Accordingly, this motion is likewise regarded as unopposed.

                                            II.
                                     LAW & APPLICATION

    A. Rule 12(b)(6)

        Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

 upon which relief can be granted.” When reviewing such a motion, the court should focus

 on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

 2012). The court can also consider matters of which it may take judicial notice, including



                                                -2-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 3 of 10 PageID #: 277



 matters of public record. Hall v. Hodgkins, 305 Fed. App’x 224, 227 (5th Cir. 2008)

 (unpublished). Such motions are reviewed with the court “accepting all well-pleaded facts

 as true and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini

 Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough

 facts ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches

 Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood

 of success but instead to determine whether the claim is both legally cognizable and

 plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

 Cir. 2010).

    B. Application

        1. Failure to link contaminant to IP

        Mr. Ashworth alleges that he became aware of contamination on his property in the

 last year, when he discovered “toxic waste, with chemical constituents indicative of

 creosote by-products, percolating up into [his] yard.” Doc. 1, p. 2. He further asserts that

 the “most obvious source for [this] contamination is surface runoff or creosote

 contaminated groundwater from the American Creosote Superfund Site and/or the

 International Paper DeRidder Creosote Site, adjacent thereto.” Id. Based on photographs,

 statements made by public officials, and “hard scientific evidence associated with the

 photographs,” he alleges the existence of “an enormous toxic waste plume [that] stretches

 in some form or fashion at least 5.1 miles from the original site of contamination.” Id. He

 also alleges that groundwater testing in the subsurface sands of the Chicot Aquifer, which


                                               -3-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 4 of 10 PageID #: 278



 serves as the DeRidder area’s principal source of fresh drinking water, has “revealed the

 same toxic compounds which were/are the results of [defendants’] creosoting operations,

 which include but are not limited to benzene, ethylbenzene, toluene, xylene, creosols,

 naphthalene, phenol, PCP, acenaphthene, phenanthrene, flourene [sic], dibenzofuran, and

 a host of other toxic hydrocarbon compounds.” Id. at 10–11.

        International Paper maintains that these allegations are not enough to establish a

 nexus between the alleged contaminant and its activities at Parcel A. To this end it points

 to dismissal of claims under state law and the Comprehensive Environmental Response,

 Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., where the

 plaintiff failed to adequately allege if/how the contaminant entered his property. See

 Bellaire v. Town of Wheatfield, 401 F.Supp.3d 405, 415 (W.D.N.Y. 2019); Pinares v.

 United Tech. Corp., 2011 WL 240522 (S.D. Fla. Jan. 19, 2011); Chubb Customs Ins. Co.

 v. Space Sys./Loral, Inc., 2010 WL 689940, at *5 (N.D. Cal. Feb. 23, 2010). As these cases

 show, a complaint must do more than “recite and intone generic and formulaic

 conclusions” and should instead allege a plausible theory for contamination. Bellaire, 401

 F.Supp.3d at 415 (quoting Taylor v. Denka Performance Elastomer LLC, 332 F.Supp.3d

 1039, 1055 (E.D. La. 2018)).

        Here, however, the plaintiff has alleged the existence of a toxic plume of creosote

 from the sites based on his discovery of waste with “chemical constituents indicative of

 creosote by-products” after disturbing the soil on his property five miles away. He has also

 alleged contamination of the area’s groundwater from International Paper’s operations.

 Given the proximity of the defendants’ creosoting operations, the plaintiff’s allegations of


                                             -4-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 5 of 10 PageID #: 279



 a scientific investigation, and the asserted theory of migration (through either groundwater

 contamination or surface runoff), the court finds a plausible link between International

 Paper’s alleged actions and plaintiff’s alleged injuries. Accordingly, the motion to dismiss

 is denied in this regard.

          2. Count II – Strict Liability

          Mr. Ashworth has also raised strict liability claims against International Paper under

 Louisiana Civil Code articles 667, 2317 and 2317.1, and 2322. To this end he has alleged

 that International Paper had “custody, control, and garde of damaging chemicals associated

 with the creosoting process” and is strictly liable for the unreasonably dangerous condition

 caused by the migration of these chemicals. Doc. 1, ¶ 39. International Paper maintains that

 the cause of action fails under all of these provisions.

              a. Article 667

          Until tort reform amendments enacted in 1996, Article 667 imposed strict liability

 for all activities deemed “ultrahazardous.” 1 E.g., Brown v. Olin Chem. Corp., 231 F.3d

 197, 200 (5th Cir. 2000). An activity was ultrahazardous under Article 667 if it satisfied

 the following criteria: (1) it related to land or some other immovable; (2) it caused the

 injury, with the defendant engaged directly in the activity; and (3) it did not require

 substandard conduct to cause injury. Bartlett v. Browning-Ferris Indus., Chem. Servs., Inc.,

 683 So.2d 1319, 1321–22 (La. Ct. App. 3d Cir. 1996). The most crucial issue is whether

 the activity can be safely done with the exercise of reasonable care. If such care will not


 1
  The amended article now limits strict liability to pile-driving and blasting with explosives. See La. Civ. Code art.
 667. Accordingly, liability for any other activity requires a showing of negligence.


                                                         -5-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 6 of 10 PageID #: 280



 sufficiently mitigate the risk of harm, then the activity is by its nature ultrahazardous. Id.

 at 1322.

        There is nothing in the complaint to support, much less allege, that International

 Paper’s wood treatment activities would be dangerous even with the exercise of reasonable

 care. There are also no allegations that the activity involved any endeavor recognized as

 ultrahazardous under Louisiana statute or jurisprudence. See Brown v. Olin Chem. Corp.,

 231 F.3d 197 (5th Cir. 2000) (quoting Bartlett, 683 So.2d at 1321)) (noting that pile

 driving, storage of toxic gas, blasting with explosives, and crop dusting were specifically

 designated as ultra-hazardous under Article 667). Accordingly, plaintiff has shown no basis

 for liability under this article and the claims must be dismissed.

            b. Articles 2317 and 2317.1

        Mr. Ashworth also brings claims under Articles 2317 and 2317.1. Prior to the 1996

 amendments, these statutes allowed for a defendant’s strict liability for dangerously

 defective things in his custody. To prevail on such a claim, a plaintiff must show that (1)

 the defendant had custody of a thing, (2) the thing had a vice or defect, (3) the vice or defect

 created an unreasonable risk of harm, (4) the defendant failed to make the thing safe or

 take adequate steps to prevent damage, and (5) that the vice or defect caused the damage.

 Friou v. Phillips Petrol. Co., 948 F.2d 972 (5th Cir. 1991) (citing Kent v. Gulf State Utils.

 Co., 418 So.2d 493, 496–98 (La. 1982)). For purposes of this statute, “vice” is synonymous

 with “defect” and describes “a physical imperfection, deformity or taint.” Myers v. Dronet,

 801 So.2d 1097, 1107 (La. Ct. App. 3d Cir. 2001). Mr. Ashworth has not described any




                                               -6-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 7 of 10 PageID #: 281



 vice or defect with respect to any aspect of International Paper’s creosoting operations.

 Accordingly, he also fails to state a strict liability claim under these articles.

            c. Article 2322

        Finally, before 1996 Article 2322 allowed strict liability claims for damages caused

 by the ruin of a building owned by the defendant. Jackson v. Gardiner, 785 So.2d 981,

 984–85 (La. Ct. App. 2d Cir. 2001). “Ruin,” as BNSF notes, is a term of art that reflects

 “the fall or collapse of a substantial component of the building.” Calloway v. CNG

 Producing Co., 1999 WL 447451, at *5 (E.D. La. Jun. 29, 1999) (citing Mott v. ODECO,

 577 F.2d 273 (5th Cir. 1978)). Mr. Ashworth describes no particular building owned by

 International Paper that contributed to the damages alleged here, nor does he allege the ruin

 of any of International Paper’s facilities. Accordingly, he also fails to state a claim under

 Article 2322.

        3. Count III – Continuing Nuisance and Trespass

        International Paper argues that the claims against it for continuing nuisance and

 trespass fail because plaintiff alleges no ongoing conduct or presence of any neighbor. In

 Louisiana, the concept of a continuing tort arises from the nuisance code. It depends on

 continual unlawful acts, rather than “the continuation of the ill effects of an original,

 wrongful act.” Crump v. Sabine River Auth., 737 So.2d 720, 728 (La. 1999). As

 International Paper notes, the essential inquiry in determining the existence of a continuing

 trespass claim is whether the defendant “perpetuates the injury through overt, persistent,

 and ongoing acts” giving rise to successive damages. Hogg v. Chevron USA, 45 So.3d 991,

 1003 (La. 2010). Where, on the other hand, the trespass permanently changes the physical


                                                -7-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 8 of 10 PageID #: 282



 condition of the land, no additional cause of action accrues merely because the damage

 continues to exist or even worsens. Id. Here plaintiff has alleged that creosoting operations

 ceased at Parcel A in 1989 and at Parcel B in 1963. Doc. 1, ¶¶ 7–11. He does not allege

 any ongoing conduct by International Paper after that period. Accordingly, plaintiff fails

 to state a claim of continuing trespass or nuisance.

        International Paper also alleges that the nuisance claim fails due to plaintiff’s

 inability to show that he is a neighbor within the meaning of Louisiana’s nuisance statutes.

 The continuing nuisance claim arises under Louisiana Civil Code Article 667. Articles 667

 through 669 set “standards of responsibility for a landowner to his neighbors[.]” Inabnet v.

 Exxon Corp., 642 So.2d 1243, 1251 (La. 1994). Accordingly, it only creates obligations

 between owners of properties that are adjacent or lay physically close to one another.

 Barasich v. Columbia Gulf Transmission Co., 467 F.Supp.2d 676, 690 (E.D. La. Sep. 28,

 2006); TS&C Investments, LLC v. Beusa Energy, Inc., 637 F.Supp.2d 370, 383 (W.D. La.

 2009). On this principle, the Eastern District of Louisiana rejected plaintiffs’ nuisance

 claims relating to work done on the Mississippi River Gulf Outlet. In re Katrina Canal

 Breaches Consol. Litig., 647 F.Supp.2d 644 (E.D. La. 2009). There it noted that the closest

 plaintiff lived three miles from the levee and the canal, precluding a finding that it was a

 neighbor within the meaning of the statute. Id. at 734; see also Bd. of Comm’rs of S.E. La.

 Flood Prot. Auth.-E. v. Tenn. Gas Pipeline Co., LLC, 88 F.Supp.3d 615, 643–44 (E.D. La.

 2015) (“[A]lthough ‘neighbor’ does not strictly require contiguity between the servient and

 dominant estates, it does require some level of physical proximity between them.”)




                                              -8-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 9 of 10 PageID #: 283



        Mr. Ashworth shows that his property is approximately 5.1 miles away from Parcel

 A. Doc. 1, ¶ 20; see doc. 2. He asserts no basis under Louisiana statute or jurisprudence as

 to why he should be considered a “neighbor” to property located such a distance from his

 own. The court is reluctant to extend the protection of the nuisance statutes to him,

 particularly when the theory of liability here is based on underground migration of an

 enormous toxic plume potentially impacting several non-adjacent landowners.

 Accordingly, the distance is too attenuated for the coverage likely implied by Louisiana’s

 nuisance statutes and the claim should also be dismissed on this basis.

        4. Motion for More Definite Statement

        Finally, International Paper argues that it is entitled to a more definite statement on

 plaintiff’s theories of liability. A motion under Rule 12(e) should only be granted where

 the petition is so vague that the moving party cannot reasonably be expected to form a

 responsive pleading. Guste v. Shell Oil Co., 161 F.R.D. 329, 330 (E.D. La. 1995). As shown

 above, however, Mr. Ashworth has alleged the nature of the contamination at his property

 and from International Paper’s parcel with sufficient specificity to allow International

 Paper to prepare a response. This motion will also be denied.




                                              -9-
Case 2:20-cv-00053-JDC-KK Document 38 Filed 07/17/20 Page 10 of 10 PageID #: 284



                                         III.
                                      CONCLUSION

       For the reasons stated above, the Motion to Dismiss [doc. 32] will be granted in part

 and denied in part. The Motion for a More Definite Statement [id.] will be denied.

       THUS DONE AND SIGNED in Chambers on this 17th day of July, 2020.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                           -10-
